Name: Council Regulation (EC) No 1547/95 of 29 June 1995 amending Regulation (EEC) No 2332/92 as regards sparkling wines produced in the Community and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community
 Type: Regulation
 Subject Matter: food technology;  marketing;  beverages and sugar
 Date Published: nan

 Avis juridique important|31995R1547Council Regulation (EC) No 1547/95 of 29 June 1995 amending Regulation (EEC) No 2332/92 as regards sparkling wines produced in the Community and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community Official Journal L 148 , 30/06/1995 P. 0035 - 0035COUNCIL REGULATION (EC) No 1547/95 of 29 June 1995 amending Regulation (EEC) No 2332/92 as regards sparkling wines produced in the Community and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the CommunityTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Articles 11 and 16 of Regulation (EEC) No 2332/92 (4) and Article 6 (2) of Regulation (EEC) No 4252/88 (5) fix the maximum sulphur dioxide content of sparkling wines and of liqueur wines; whereas those Articles provide for the presentation by 1 April 1995 of a report from the Commission to the Council on those contents, together, where appropriate, with proposals; whereas the measures proposed should be consistent with others that the Commission is required to draft in the near future; whereas the abovementioned deadline should be postponed to that end; whereas the same is true of the deadline of 1 September 1995 laid down in Article 17 (3) of Regulation (EEC) No 2332/92, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2332/92 is hereby amended as follows: 1. In Article 11 (3), '1 April 1995` and '1 September 1995` shall be replaced respectively by '1 April 1996` and '1 September 1996`. 2. In Article 16 (3), '1 April 1995` and '1 September 1995` shall be replaced respectively by '1 April 1996` and '1 September 1996`. 3. In Article 17 (3), '1 September 1995` shall be replaced by '1 September 1996`. Article 2 Regulation (EEC) No 4252/88 is hereby amended as follows:In Article 6 (2) '1 April 1995` and '1 September 1995` shall be replaced respectively by '1 April 1996` and '1 September 1996`. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1995. For the Council The President J. BARROT (1) OJ No C 99, 21. 4. 1995, p. 41. (2) OJ No C 151, 29. 6. 1995. (3) OJ No C 155, 21. 6. 1995, p. 21. (4) OJ No L 231, 13. 8. 1992, p. 1. Regulation as last amended by Regulation (EC) No 1893/94 (OJ No L 197, 30. 7. 1994, p. 45). (5) OJ No L 373, 31. 12. 1988, p. 59. Regulation as last amended by Regulation (EC) No 1893/94 (OJ No L 197, 30. 7. 1994, p. 45).